Citation Nr: 1541330	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-42 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to October 1971.

In March 1972 and February 2005, the RO denied the veteran's claim of entitlement to service connection for a low back.  The Veteran was notified of those decisions, as well as his appellate rights; however, a notice of disagreement was not received with respect to either decision.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1971) (codified as amended at 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004)).  

In July 2008, the Veteran requested that the claim for service connection for a low back disorder be reopened.  In March 2014, the Board granted that request, and in March 2014 and November 2014, it remanded the claim for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a low back disability.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's low back disorder, diagnosed primarily as degenerative disc disease at L4-L5 and L5-S1, spondylolisthesis at L4-L5, and arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

The Veteran's low back disorder, diagnosed primarily as degenerative disc disease at L4-L5 and L5-S1, spondylolisthesis at L4-L5,  and arthritis, is not the result of disease or injury incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2008, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  The VA informed him of the criteria for service connection and set forth the general criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records, as well as records reflecting his VA treatment from July 2003 through April 2015.  

In July 1972, April 2011, April 2012, and April 2015, the VA examined the Veteran to determine the nature and etiology of any low back disorder found to be present.  The VA examination reports show reflect that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that he injured his low back in service and that he has continued to have low back pain since that time.  Therefore, he maintains that his current low back disorder, diagnosed primarily as degenerative disc disease, spondylolisthesis, and arthritis, is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to give testimony about what he experienced during and following his retirement from the service.  For example, he is competent to report that she first experienced low back pain in the service and that it has been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran did not have a diagnosis of a chronic identifiable back disorder in service, and there is no evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable low back disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77.

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West,
12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In this case, the report of the Veteran's service entrance examination is negative for any complaints or clinical findings of a low back disorder.  Thus, his low back was presumed to be in sound condition at the time he entered the service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

The Veteran's service treatment records show that in December 1970, he was treated at the base hospital emergency room, after he hurt his back lifting a safe.  He reported muscle spasms and soreness over the paraspinal musculature on the left dorsal spine.  The lumbar spine area was negative.  After approximately one-half hour, he was prescribed medication and returned to duty.  

The Veteran served the remaining 21 months of active duty without any complaints or clinical findings of a back disorder of any kind.  It is reasonable to expect that had he been experiencing residual back pain and disability, he would have sought treatment.  After all, he had sought necessary treatment many times for other disorders and returned to the clinic on multiple occasions for disorders such as tinea cruris (July 1968 and November 1971), neck pain and spasms (May 1969 and January 1971), and nerve problems (April 1968, May 1969, and March 1971).  That he did not do so with respect to the claimed back disorder militates against the claim for service connection.  

During his October 1971 service separation examination, the Veteran reported his episode of low back pain in service.  It was noted that it had resolved without complications or sequelae; that is, it had resolved without residual disability.  In addition, his spine was reported to be normal on the separation examination.  Such a finding is entirely consistent with the lack of spine treatment in service after December 1970.  

In November 1971, the Veteran filed his initial claim of entitlement to service connection for a low back disorder.  Although such a claim suggested ongoing back problems, the report of a January 1972 VA examination did not show any back abnormalities  During the examination, the Veteran reported his initial injury in service, as well as several episodes of back catching.  However, it was noted that he sought no further treatment for those episodes in service.  The VA examination, including X-rays of the lumbosacral spine, was negative for any findings of the claimed back disorder.  

Even if the Veteran was complaining of back pain in service after February 1970, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).  The presence of a chronic, identifiable back disorder was not manifested until December 2001.  During VA treatment, the Veteran complained of low back pain, and the following month, X-rays confirmed the presence of osteoarthritis.  It was most marked in the lumbosacral region with complete loss of height of the lumbosacral disc space at L5-S1 and anterolisthesis of L4 and L5.  In July 2003, an MRI confirmed the presence of grade I degenerative anterolisthesis at L4-L5, mild degenerative canal stenosis, and multilevel facet osteoarthritis.  

The United States Court of Appeals for Veteran's claims has indicated that the normal medical findings at the time of a veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the VA physicians who examined the Veteran in April 2011, April 2012, and April 2015 concurred that it was less likely than not that the Veteran's low back disorder was the result of any injury or disease in service.  They noted the lack of treatment after 1970 and the normal back findings at the time of the Veteran's separation from the service and during his January 1972 VA examination.  Following their examinations, the diagnoses were Grade 1 spondylolisthesis L4 L5with mild spinal stenosis at that level, degenerative osteoarthritis of the lumbar spine involving the facet joints, and degenerative disk disease L4-15 and L5-S1.

The April 2011 examiner noted that the Veteran's injury in service involved muscles rather than the post-service back disorders which involved bones.  The examiner stated that muscles and bones were two very different tissues. He noted that muscle pains are common, heal without residuals, and are rarely serious. He stated that on the other hand, even if bones heal, they leave residuals which could then cause early degenerative changes in adjacent bones.  

The April 2012 VA examiner noted the January 2002 X-rays which showed osteoarthritis with decreased disk space at L5-S1 and anterolisthesis of L4-L5.  The examiner opined that the etiology of the Veteran's low-back disability was degenerative disk disease and osteoarthritis related to aging.  The examiner stated that he could not correlate the Veteran s current back condition, which was first documented in approximately 2002 or 2003 with the incident that occurred while in the military.  Specifically, he noted the normal x-ray in 1972.  The VA examiner acknowledged the Veteran's complaints of back since 1972 but found no documentation in the record to support his statement.  Based upon the record and objective information, the VA examiner opined that the Veteran's in-service episode of back soreness and spasm in February 1970 was not a precursor to the severe     X-ray changes that the Veteran currently has.  

In June 2014, the VA examiner who had examined the Veteran in April 2011again reviewed the record and confirmed his opinion.  The examiner noted that the April 2012 VA examination had contained reports of multiple MRI's of the Veteran's lumbar spine.  They had been taken in and after July 2003.  The examiner stated that MRI's were good for examining muscles and that no muscle problems had been found.  He suggested that had the Veteran sustained a chronic muscle injury of the lumbar spine in service, it would have appeared on the subsequent MRI's.  He concluded that it was clear that the decisions to deny service connection for the Veteran's medical problems was based on sound medical and common sense judgments. 

In April 2015, the 2012 VA examiner again reviewed the Veteran's records and examined the Veteran.  Following the examination, the examiner found no reason to change his opinion regarding the absence of any nexus relationship of the veteran's episode of back pain in the military and his current degenerative lumbar spondylosis related to aging.  The examiner reiterated that there was no evidence of any interim treatment of the back.  The VA examiner acknowledged a statement in the Board's remand that it was possible that the veteran treated himself instead of receiving medical treatment for his low back symptoms.  However, he found that statement  speculative in nature.  He noted that it was possible if one found the veteran totally believable to accept his reported history but that the examiner did not find evidence to support the claimed nexus.  

Given the foregoing discussion, the Board finds the preponderance of the evidence against the Veteran's claim that he had a chronic, identifiable back disorder in service.  Such a disorder was not manifested until many years after his separation and the preponderance of the evidence is against a finding that it is related to service.  Therefore, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a low back disorder is not warranted, and the appeal is denied.  
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  That doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


